DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
In claim 1, line 6, it is suggested that “the distal end of the bite block” be amended to read -- a distal end of the bite block --.  While it appears a bite block would inherently have a distal end, the claim would be less confusing with the proposed amendment since the distal end has not yet been introduced.
In claim 4, line 1, it is suggested that “the first elongated extends” be amended to read -- the first elongated conduit extends -- to correct a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauge (US 2010/0101567).
As to claim 1, Hauge discloses a gas delivery and monitoring apparatus 100 (Figs. 6-10, Abstract, paragraph [0056]), comprising (a) a support member 30 (securing member/resilient strap 30 shown in Fig. 1 and described in paragraph [0040]-[0041], see also paragraph [0056] describing that the same securing member 30 can be used in the Figs. 6-10 embodiment) having a longitudinal axis (the long dimension of the strap 30 defines a longitudinal axis); (b) a bite block (elongated body 112, Figs. 6-8, paragraph [0056]) affixed to the support member 30 (at supports 122, see Fig. 1, paragraph [0056]) sized to be inserted within a mouth of a subject (paragraph [0057]), (c) a first elongated conduit 144 defining an exhalation capture flow path extending from a capture inlet at the distal end (at trailing end 114, Fig. 7) of the bite block 112 and terminating in an outlet port 124 (Fig. 7 shows two channels 144, one of which can be used for monitoring end tidal CO2 in exhaled breath, see paragraph [0060]); (d) a second elongated conduit 144 defining a gas delivery flow path extending from an inlet 
As to claim 11, Hauge discloses that the second elongated conduit 144 (Fig. 7) extends through the bite block 112 to terminate in the gas delivery port at trailing end 114, see Fig. 7, paragraphs [0060]-[0061]).  
As to claim 15, Hauge discloses that the inlet port 124 is fluidly-connectable to a source of pressurized oxygen (apertures 124 connect to tubings or fitments, paragraph [0059].  
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US 7,946,288), in view of Hauge (US 2010/0101567).
As to claim 1, Flynn discloses a gas delivery and monitoring apparatus (Fig. 1, Abstract), comprising (a) a support member 57 (strap/band 57, Fig. 1, col. 5, ln. 64 – col. 6, ln. 4) having a longitudinal axis (the long dimension of the strap represents the longitudinal axis); (b) a bite block 51 (annular body 51 best seen in Figs. 1 and 2, col. 4, ln. 10-17) affixed to the support member 57 sized to be inserted within a mouth of a 
Flynn does not disclose that the capture inlet 42 of the exhalation flow path and the gas delivery port 34 of the gas delivery flow path are at the distal end of the bite block 51.  However, Hauge teaches a bite block (Fig. 7) having an exhalation flow path 144 and a gas delivery flow path 144 that each extend to the distal end 114 of the bite block 112 such that the capture inlet for exhaled gas and the gas delivery port for oxygen delivery are at the bite block’s distal/trailing end 114 (see Fig. 7, paragraph [0060]-[0061]). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the apparatus of Flynn so that the capture inlet and gas delivery port extend to the distal end of the bite block, as taught by 
As to claim 6, the modified apparatus of Flynn discloses that the bridge 64 extends away from the support member 57 along a transverse plane perpendicular to the longitudinal axis (see Fig. 1 of Flynn).  
As to claim 15, the modified apparatus of Flynn discloses that the inlet port 28 (see Fig. 3 and Fig. 4 of Flynn) is fluidly-connectable to a source of pressurized oxygen 16, 18 (see Fig. 1 of Flynn, col. 3, ln. 25-31).  
As to claim 16, the modified apparatus of Flynn discloses that at least a portion of each of the support member, bite block, and bridge are integrally formed (bite block 10, which includes bridge/planar wall 64 and portion 55 (connectors), is an integral one-piece molded construction, see col. 3, ln. 10-11 of Flynn; in this interpretation, the connectors 55 are considered a portion of the support member since they connect the band 57 to the bridge/wall 64; thus a portion 55 of the support member 57, 55 is integrally formed as part of the bite block 10, see Fig. 1).  
Claims 7, 12, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hauge (US 2010/0101567).
As to claim 7, Hauge does not expressly disclose that the first minimum distance is 1 to 3 cm.  However, it is noted that the “first minimum distance” of the claim would correspond to the width of the flange/bridge 126 on one side (dimension W3, see annotated Fig. 7 below), which can be determined from the two dimensions W1 and W2 

    PNG
    media_image1.png
    408
    688
    media_image1.png
    Greyscale

As to claims 12 and 14, Hauge does not expressly disclose that the first elongated conduit and/or the second elongated conduit comprises a flexible elastomeric material that is not gas-permeable.  However, Curti teaches an elongated conduit which is formed of a flexible elastomeric material (flexible PVC/plastisol, col. 7, ln. 10-16).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the apparatus of Hauge so that the first 
As to the limitation that the first and second elongated conduits are gas non-permeable, it is noted that Hauge’s first and second conduits are meant to carry gas (carbon dioxide or oxygen) from one end of the conduit to the other.  Thus, since it is well known, routine, and conventional that such conduits be made gas impermeable, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the apparatus of Hauge so that the first and second elongated conduits are not gas permeable so that oxygen and exhaled gas does not leak from the device before reaching the patient and monitoring device, respectively.
As to claim 19, Hauge lacks detailed description as to the limitation that the first elongated conduit has an inner diameter of about 2 to 4 mm.  However, choosing the particular diameter of the first elongated conduit involves only routine skill in the art.  Further, one of ordinary skill in the art would recognize that different conduit diameters will result in different flow rates of the gas through the conduit.  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to choose a diameter within the claimed range in order to optimize the flow of gas through the conduit since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 20, Hauge lacks detailed description as to the limitation that the second elongated conduit has an inner diameter of about 2 to 8 mm.  However, .
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hauge (US 2010/0101567), in view of Mahoney (US 4,222,378).
As to claim 8, Hauge discloses the claimed invention except that the bridge is deformable to a second minimum distance from the support element.  However, it is noted that structurally, all that is required by the claim is that the bridge (i.e., the flange 126 of Hauge’s apparatus 10) be formed of a somewhat flexible or deformable material.  Furthermore, Mahoney teaches a flange (the faceplate of the mouthpiece accessory 10, Figs. 1-3) formed of a flexible material (col. 3, ln. 3-13).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the apparatus of Hauge so that the bridge/flange is deformable, as taught by Mahoney, in order to allow the apparatus to better conform to the patient’s face around the mouth. 
As to claim 9, the modified apparatus of Hauge discloses that the second minimum distance is 1 to 3 cm (Since the modified apparatus of Hauge already discloses that the first minimum distance is within this range (see explanation of claim 7 
As to claim 10, the modified apparatus of Hauge discloses that the bridge provides spring tension to secure the bite block within the mouth of the subject (Mahoney teaches that the flexible material of the bridge/faceplate is elastomeric, thus when stretched it will provide spring tension.  Thus, when the elastomeric material is applied to Hauge’s bridge/flange 126, the strap 30 of Hauge wrapped around the patient’s head under tension, will pull and stretch the bridge/flange 126 such that it too provides a spring tension to help secure the bite block in the patient’s mouth).  
Allowable Subject Matter
Claims 2-5, 13, 18, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Colman et al. (US 8,534,278) and Colman et al. (US 8,555,886) each disclose a bite block adapted for oxygen delivery and gas sampling.  Ho et al. (US 9,084,863) discloses a mask interface (Fig. 35) having a bite block and nasal interface. Ketchedjian (US 6,247,470) discloses an apparatus for oxygen delivery and gas sampling.  Warren .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785